
	
		III
		110th CONGRESS
		1st Session
		S. RES. 177
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2007
			Mr. Hatch (for himself,
			 Mr. Martinez, Mr. Bingaman, Mr.
			 Salazar, Mr. Menendez, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 1, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating April 30, 2007, as Dia
		  de los Niños: Celebrating Young Americans, and for other
		  purposes.
	
	
		Whereas many nations throughout the world, and especially
			 within the Western hemisphere, celebrate Día de los Niños, or
			 Day of the Children on the 30th of April, in recognition and
			 celebration of their country’s future—their children;
		Whereas children represent the hopes and dreams of the
			 people of the United States;
		Whereas children are the center of American
			 families;
		Whereas children should be nurtured and invested in to
			 preserve and enhance economic prosperity, democracy, and the American
			 spirit;
		Whereas Hispanics in the United States, the youngest and
			 fastest growing ethnic community in the Nation, continue the tradition of
			 honoring their children on this day, and wish to share this custom with the
			 rest of the Nation;
		Whereas it is projected that by the year 2050, 1 in 4
			 Americans will be of Hispanic descent, and currently approximately 12,300,000
			 Hispanic children live in the United States;
		Whereas traditional Hispanic family life centers largely
			 on children;
		Whereas the primary teachers of family values, morality,
			 and culture are parents and family members, and we rely on children to pass on
			 these family values, morals, and culture to future generations;
		Whereas more than 500,000 children drop out of school each
			 year, 138,000 of whom are Hispanic, and these dropout rates are unacceptably
			 high;
		Whereas the importance of literacy and education are most
			 often communicated to children through family members;
		Whereas families should be encouraged to engage in family
			 and community activities that include extended and elderly family members and
			 encourage children to explore, develop confidence, and pursue their
			 dreams;
		Whereas the designation of a day to honor the children of
			 the United States will help affirm for the people of the United States the
			 significance of family, education, and community;
		Whereas the designation of a day of special recognition
			 for the children of the United States will provide an opportunity for children
			 to reflect on their future, to articulate their dreams and aspirations, and to
			 find comfort and security in the support of their family members and
			 communities;
		Whereas the National Latino Children’s Institute, serving
			 as a voice for children, has worked with cities throughout the country to
			 declare April 30 as Día de los Niños: Celebrating Young
			 Americans—a day to bring together Hispanics and other communities
			 nationwide to celebrate and uplift children; and
		Whereas the children of a nation are the responsibility of
			 all its people, and people should be encouraged to celebrate the gifts of
			 children to society—their curiosity, laughter, faith, energy, spirit, hopes,
			 and dreams: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 30, 2007, as Día de los Niños: Celebrating Young Americans;
			 and
			(2)calls on the
			 people of the United States to join with all children, families, organizations,
			 communities, churches, cities, and States across the United States to observe
			 the day with appropriate ceremonies, including activities that—
				(A)center around
			 children, and are free or minimal in cost so as to encourage and facilitate the
			 participation of all our people;
				(B)are positive and
			 uplifting and that help children express their hopes and dreams;
				(C)provide
			 opportunities for children of all backgrounds to learn about one another’s
			 cultures and to share ideas;
				(D)include all
			 members of the family, especially extended and elderly family members, so as to
			 promote greater communication among the generations within a family, enabling
			 children to appreciate and benefit from the experiences and wisdom of their
			 elderly family members;
				(E)provide
			 opportunities for families within a community to get acquainted; and
				(F)provide children
			 with the support they need to develop skills and confidence, and to find the
			 inner strength—the will and fire of the human spirit—to make their dreams come
			 true.
				
